DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-9 and 11-20 are currently pending.
All claims are rejected. 

Response to Arguments
Applicant’s remarks on pages 10-11 of Applicant’s responses filed 09/02/2021 that Saito’s wireframe 18 only provides position information of one point relative to another but fails to provide information for determining where to navigate the medical device.
Examiner respectfully disagrees. 
Saito states in paragraphs 111-113 that “[0111] Thus, the navigation-related information displayed to the user when the endoscope 3 is inserted into the object of examination includes the internal tomographic image obtained by using the three-dimensional volume data of the object of examination 1 and the wireframe image 20 of the area requiring special attention. 
[0112] As the endoscope 3 is brought close to the target and separated from the latter by a distance smaller than a predetermined value under this condition, not only the drawing attributes of the wireframe image 20 but also the color of the internal tomographic image 19 drawn by using the three-dimensional volume data are made to change. 
[0113] If, on the other hand, the target is not found within the effective area of measurement of the endoscope 3, arrow 21 indicates the direction in which the target area will be found as shown in FIG. 9C.”

Therefore, Saito teaches the limitation in question and the claims stand rejected. 

Withdrawn Objections
Pursuant of Applicant’s responses filed 09/02/2021, the objections made to claims 1 and 3 have been withdrawn. 

Withdrawn rejections
Pursuant of Applicant’s responses filed 03/15/2021, rejections made to claims 1-21 under 35 U.S.C. 112 (a), or pre-AIA  first paragraph, have been withdrawn. 
Pursuant of Applicant’s responses filed 03/15/2021, rejections made to claims 1-21 under 35 U.S.C. 112 (b), or pre-AIA  second paragraph, have been withdrawn. 

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:
Claims 1 and 13 recite “wherein the safe zones are for navigating, including moving the medical device and are determined based on the patient, a surgeon conducting the medical procedure, or factors to assist the surgeon in navigating the medical device through the patient” and “wherein the safe zones are used for determining where to navigate the medical device and are selected based on the patient, a surgeon conducting the medical procedure, or factors to assist the surgeon in navigating the medical device through the patient”, respectively. The limitations should be amended to recite --wherein the safe zones are configured for navigating, including moving the medical device and are configured to be determined based on the patient, a surgeon conducting the medical procedure, or configured for determining where to navigate the medical device and are configured to be selected based on the patient, a surgeon conducting the medical procedure, or factors to assist the surgeon in navigating the medical device through the patient--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the safe zones…are determined based on the patient, a surgeon conducting the medical procedure”.
Paragraphs 64, 67 and 90 of the originally filed specification dated 06/04/2018, which are the most relevant paragraphs, state that “the safe zones can be defined as ranges around the planned 
Claim 13 recites “the safe zones are…selected based on the patient, a surgeon conducting the medical procedure…”
Paragraphs 64, 67 and 90 of the originally filed specification dated 06/04/2018, which are the most relevant paragraphs, state that “the safe zones can be defined as ranges around the planned trajectory path or target where the safe zones are determined by manufactured determined parameters, user determined parameters or patient specific parameter, further discussed herein.”, “these safe zones 112 may be determined by manufacture specifications, such as tolerance range of the instruments or positions for implants. The safe zones 112 may also be determined based on the patient, the surgeon conducting the procedure, or any other factors to assist a surgeon in navigating the instrument 52 through the patient 14.”, “the safe zones 112 can be manufacture determined, user determined, patient specific (calculated) or determined from algorithms (finite element analysis, kinematics, etc. atlas or tables)”, respectively. However, these paragraphs and the specification in general does not lay out any specifics of how the safe zones are determined.
Claims 2-9, 11-12 and 14-20 are rejected based on their respective dependencies on claims 1 and 13. 


Claim Rejections - 35 USC § 101



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 

Claims 1-2, 4-14, 18 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saito, et al., US 20010027272, hereafter referred to as “Saito”. 

Regarding claim 1, Saito teaches a navigation system for use in guiding a medical device in a patient during a medical procedure (see abstract and fig. 1), comprising: 
a tracking sensor (sensing plate 4 of fig. 1 and paragraph 67) configured to receive a tracking signal to be used to track the medical device (see paragraph 87 for the LED definition data stored in the sensor information storage section 5 used for coordinate based navigation); 
a tracking device (sensor control section 6 of fig. 1 and paragraph 70) configured to generate the tracking signal to track the medical device with the tracking sensor (paragraph 87) and to update position of the medical device as the medical device is guided (in paragraph 87 the measuring of the three-dimensional position and orientation occurs during navigation of the endoscope 3); and 
a work station (see computational information determining section in fig. 1 which includes the  navigation-related information control section 8 and the navigation-related information storage section 9) having a display (liquid crystal monitor 13 of fig. 1 and paragraph 81), 
the work station configured to provide information data to display on the display (see paragraph 81 for the display of information on the liquid crystal monitor 13) including, 
safe zones (see fig. 9A for the wireframe image 18) used for determining where to navigate the medical device (paragraph 100 states that “when the front end of the endoscope 3 traveled by a predetermined distance, both the color of the wireframe image 18 and the thickness of the lines of the wireframe image 18 may be made to change so that the user can visually recognize the distance between the surface of the target area and the front end of the endoscope 3” and paragraph 101 states that “the wireframe image 18 of an area requiring special attention may be drawn with thick lines when the endoscope 3 is located close to the area and separated therefrom by a distance smaller than a predetermined value so that the user may visually recognize that the endoscope 3 is too close to the area”. Here, an indication of proximity to a “non-safe” zone is made as opposed to other “sfve zones” where the endoscope 3 goes) relative to each of the image data of the patient image data of the patient along an x-axis plane, an image data of the patient along a y-axis plane, and an image of the patient along a z-axis plane (see paragraphs 95, and 97-98 for the color coded areas within the region of interest based on the relative position and orientation of the endoscope with respect to the target region in the region of interest);
indicia (see bar 30 of figs. 9A and 9B) of the determined position of the medical device relative to the patient along the x-axis plane, the image data of the patient along the y-axis plane, and the image data of the patient along the z-axis plane (see paragraphs 90-92 for the description of the determination of the position of an end of the endoscope, coordinate transformation of the position data and display of the bar 30 and numeral value 31 indicative of the position and orientation information) and the safe zones based upon the tracking sensor receiving the tracking signal from the tracking device (Paragraphs 95, and 97-98 include that the relative distance of the endoscope to the target, determined from the positional data in paragraphs 87-90, determines the color of the wireframe 18 depicting the region of interest). 
wherein the safe zones (see fig. 9A for the wireframe image 18) are for navigating, including moving the medical device (paragraph 111 states “the navigation-related information displayed to the user when the endoscope 3 is inserted into the object of examination includes the internal tomographic image obtained by using the three-dimensional volume data of the object of examination 1 and the wireframe image 20 of the area requiring special attention”) and are paragraph 100 states that “when the front end of the endoscope 3 traveled by a predetermined distance, both the color of the wireframe image 18 and the thickness of the lines of the wireframe image 18 may be made to change so that the user can visually recognize the distance between the surface of the target area and the front end of the endoscope 3” and paragraph 101 states “the wireframe image 18 of an area requiring special attention may be drawn with thick lines when the endoscope 3 is located close to the area and separated therefrom by a distance smaller than a predetermined value so that the user may visually recognize that the endoscope 3 is too close to the area”. The target area is an area of the patient and therefore the wireframe image 18 and 20 is based on the patient).
While Saito teaches showing the image data in at least a z-plane (see fig. 9C) in the above embodiment, Saito does not teach depicting the image data in an image data of the patient along an x-axis plane, an image data of the patient along a y-axis plane, and an image data of the patient along a z-axis plane, in the embodiment.
However, in a second embodiment, figs. 11-13, Saito teaches depicting the image data in at least two of an image data of the patient along an x-axis plane, an image data of the patient along a y-axis plane, and an image data of the patient along a z-axis plane (see figs. 12 and 13 for the depiction of the region of interest in z-plane, x-plane and y-plane including an icon 27 of the endoscope 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the first embodiment to display the image data the way the display occurs in figs. 12 and 13 of the second embodiment to provide the user with info for easy determination of the position and approach of the endoscope. See paragraph 159. 

Regarding claim 2, Saito teaches all the limitations of claim 1.
paragraph 131).

Regarding claim 4, Saito teaches all the limitations of claim 1.
Saito further teaches wherein the tracking sensor is attached to the medical device (the sensing plate 4 is attached to the endoscope 3 as depicted in fig. 1 and described in paragraph 67).

Regarding claim 5, Saito teaches all the limitations of claim 1.
Saito further teaches wherein said tracking sensor is an electromagnetic sensor (see paragraph 87 for the infrared LEDs of the sensing plate 4). 

Regarding claim 6, Saito teaches all the limitations of claim 1.
Saito further teaches wherein said tracking device is selected from a group comprising an electromagnetic tracking device (see paragraph 87 for the operation of the control section 6). 

Regarding claim 7, Saito teaches all the limitations of claim 1.
Saito further teaches an imaging device (endoscope 3 of fig. 1) configured to generate the image data of a region of the patient (see paragraph 90).

Regarding claim 8, Saito teaches all the limitations of claim 1.
Saito further teaches wherein indicia (bar 30 and numeral value 31 of figs. 9A and 9B) of the position of the medical device is displayed relative to the safe zones on the display by the work station (paragraph 92).

Regarding claim 9, Saito teaches all the limitations of claim 8.
see regions 18 of fig. 9A and 20 of 9B) on the patient is displayed relative to the safe zones (paragraph 95, 97-98). 
Saito does not teach that a target on the patient is displayed relative to multiple planes in the first embodiment. 
However, in the second embodiment, figs. 10-13, Saito teaches that a target on the patient is displayed relative to multiple planes (see wireframes in figs. 12 and 13 for the depiction of the region of interest in z-plane, x-plane and y-plane including an icon 27 of the endoscope 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the first embodiment to display the image data the way the display occurs in figs. 12 and 13 of the second embodiment to provide the user with info for easy determination of the position and approach of the endoscope. See paragraph 159. 

Regarding claim 11, Saito teaches all the limitations of claim 9.
Saito further teaches wherein the target is a desired trajectory of the medical device (see paragraphs 111-113 indicating that the tracking the displayed direction of the endoscope).

Regarding claim 12, Saito teaches all the limitations of claim 1.
Saito further teaches wherein the safe zones are represented by vertical bars on the display (see figs. 9A and 9B). 
Saito does not teach that display of the vertical bars is for each x-axis plane, y-axis plane, and z-axis plane. However, in the second embodiment Saito teaches depicting the data in each of an x-axis plane, y-axis plane, and a z-axis plane (see figs. 12 and 13 for the depiction of the region of interest in z-plane, x-plane and y-plane including an icon 27 of the endoscope 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the first embodiment to display the image data the way the display occurs in figs. 12 and 13 of the second embodiment to provide the user with info for easy determination of the position and approach of the endoscope. See paragraph 159. 

Regarding claim 13, Saito teaches a method for navigating and displaying a medical device relative to patient image data during a medical procedure, comprising: 
displaying the patient image data on a display (paragraph 92); 
tracking the medical device with a navigation system to determine a position of the medical device relative to the patient for display with the patient image data (see paragraph 87 for the measuring of the three-dimensional position and orientation occurs during navigation of the endoscope 3); and 
displaying indicia of the medical device at the determined position relative to both (i) the patient image data (see paragraphs 90-92 for the description of the determination of the position of an end of the endoscope, coordinate transformation of the position data and display of the bar 30 and numeral value 31 indicative of the position and orientation information) and (ii) separate safe zones associated with the medical image data (paragraphs 99-100) 
wherein the safe zones  (see fig. 9A for the wireframe image 18) are used for determining where to navigate the medical device  (paragraph 111 states “the navigation-related information displayed to the user when the endoscope 3 is inserted into the object of examination includes the internal tomographic image obtained by using the three-dimensional volume data of the object of examination 1 and the wireframe image 20 of the area requiring special attention” and paragraph 101 states that “the wireframe image 18 of an area requiring special attention may be drawn with thick lines when the endoscope 3 is located close to the area and separated therefrom by a distance smaller than a predetermined value so that the user may visually recognize that the endoscope 3 is too close to the area”. Here, an indication of proximity to a “non-safe” zone is made as opposed to other “save zones” where the endoscope 3 goes) and are selected based on the patient, a surgeon conducting the medical procedure, or factors to assist the surgeon in navigating the medical device through the patient (paragraph 100 states that “when the front end of the endoscope 3 traveled by a predetermined distance, both the color of the wireframe image 18 and the thickness of the lines of the wireframe image 18 may be made to change so that the user can visually recognize the distance between the surface of the target area and the front end of the endoscope 3” and paragraph 101 states “the wireframe image 18 of an area requiring special attention may be drawn with thick lines when the endoscope 3 is located close to the area and separated therefrom by a distance smaller than a predetermined value so that the user may visually recognize that the endoscope 3 is too close to the area”. The target area is an area of the patient and therefore the wireframe image 18 and 20 is based on the patient).
Saito does not show that the patient data and the separate safe zones on each of an x-axis plane, a y-axis plane, and a z-axis plane in the first embodiment.
However, in a second embodiment, see figs. 11-13, Saito teaches showing that the patient data and the separate safe zones on each of an x-axis plane, a y-axis plane, and a z-axis plane. (see figs. 12 and 13 for the depiction of the region of interest in z-plane, x-plane and y-plane including an icon 27 of the endoscope 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the first embodiment to display the image data the way the display occurs in figs. 12 and 13 of the second embodiment to provide the user with info for easy determination of the position and approach of the endoscope. See paragraph 159. 


Saito further teaches wherein tracking the medical device (endoscope 3 of fig. 1) further includes tracking a surgical instrument (paragraph 131) relative to the patient with the navigation system (paragraph 87).

Regarding claim 18, Saito teaches all the limitations of claim 13.
Saito further teaches color coding the safe zones associated with the medical image data (see paragraphs 95, and 97-98 for the color coded areas within the region of interest based on the relative position and orientation of the endoscope with respect to the target region in the region of interest);

Claims 3 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saito, et al., US 20010027272, hereafter referred to as “Saito”, in view of Clayton, et al., US 6434507, hereafter referred to as “Clayton”.

Regarding claim 3, Saito teaches all the limitations of claim 2.
Saito fails to teach wherein the surgical instrument is a burring handpiece having a burr.
However, Clayton teaches a surgical instrument 200 of figs. 1-4 including an interchangeable tip 140 which is a burr (see col. 7, lines 23-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Saito’s surgical instrument to include Clayton’s instrument 200 which includes a burr tip 140 for increased accuracy of the surgical procedure (see col. 2, lines 30-35).

Regarding claim 15, Saito teaches all the limitations of claim 14.
paragraph 87) the surgical instrument (paragraph 131 for the surgical instrument) but fails to teach tracking a burring handpiece having a burr.
However, Clayton teaches tracking (see fig. 6) of a surgical instrument 200 of figs. 1-4 (see col. 7, lines 56-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Saito’s surgical instrument to include Clayton’s instrument 130 which includes a burr to reliably calibrate the location of the instrument with interchangeable tips that does not significantly affect the accuracy of the localization of the system (see col. 2, lines 30-35).

Claims 16-17 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saito, as applied to claim 13 above, and further in view of Melkent, et al., US 20020151894, hereafter referred to as “Melkent”.

Regarding claim 16, Saito teaches all the limitations of claim 13 above.
Saito fails to teach wherein the patient image data includes at least a first vertebra and a second vertebra and the medical device includes a burring handpiece having a burr.
However, Melkent teaches wherein the patient image data (in figs. 6-8) includes at least a first vertebra and a second vertebra (see display of vertebrae in paragraph 61 and figs. 6-8) and the medical device includes a burring handpiece having a burr (figs. 6A and 6B show the reamer 300).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Saito to be used in a vertebrae imaging and treatment the way Melkent teaches for improved outcomes. See paragraph 10 of Melkent. 

Regarding claim 17, Saito in view of Melkent teaches all the limitations of claim 16.
see paragraph 167 for the forceps of the second embodiment). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the first embodiment for use with a burring surgical instrument such as a pair of forceps of the second embodiment to provide the user with info for easy determination of the position and approach of the endoscope. See paragraph 159. 

Regarding claim 19, Saito in view of Melkent teaches all the limitations of claim 16 above. 
Melkent further teaches tracking a position of the first and second vertebrae (see paragraph 40 for the description of the tracking of spinal elements, vertebrae).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Saito to be used in a vertebrae imaging and treatment the way Melkent teaches for improved outcomes. See paragraph 10 of Melkent. 

Regarding claim 20, Saito in view of Melkent teaches all the limitations of claim 16 above. 
Melkent further teaches displaying a sagittal plane of the first and second vertebrae and indicia of the burr relative to the sagittal plane (see paragraph 61). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Saito to be used in a vertebrae imaging and treatment the way Melkent teaches for improved outcomes. See paragraph 10 of Melkent. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAROUK A BRUCE/               Examiner, Art Unit 3793              



/PASCAL M BUI PHO/               Supervisory Patent Examiner, Art Unit 3793